UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1876



WAYNE TATUM,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA; ROBERT M. GATES, Secretary, United
States Department of Defense; DONALD C. WINTER, Secretary,
United States Department of the Navy (each sued in their
official capacity only),

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-02307-RDB)


Submitted:   February 26, 2008            Decided:   April 4, 2008


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Tatum, Appellant Pro Se. Allen F. Loucks, Assistant United
States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wayne Tatum appeals the district court’s order dismissing

his complaint for lack of subject matter jurisdiction.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Tatum v.

United States, No. 1:06-cv-02307-RDB (D. Md. Aug. 7, 2007).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -